 In theMatterofWESTERNCONDENSINGCOMPANYandINDUSTRIALLOCAL UNION No. 1361, CIOCageNo. 19-R-1612.-Decided July 1, 194Messrs. Richard R. MorrisandJohn G. Guerin,both of Portland,Oreg., for the Company.Mr. A. F. Hartung,of Portland, Oreg., for the CIO.Messrs. Edwin D. HicksandWilliam O'Connell,both of Portland,Oreg., for the AFL.Mr. David V. Easton,ofcounsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Industrial Local Union No. 1361,CIO, hereinafter called the CIO, alleging that a question affectingcommerce hadarisenconcerning the representation of employees ofWestern Condensing Company, Tillamook, Oregon, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Erwin A. Peterson, TrialExaminer.The hearing was held at Tillamook, Oregon, on Septem-ber 25, 1945.The Company, the CIO, and International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,affiliated with the A. F. of L., herein called the AFL, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestern Condensing Company is a California corporation withits principal office and place of business at San Francisco, California.69 N. L.R. B., No. 21.220 WESTERN CONDENSING COMPANY221It operates factories and branch offices in the States of California,Oregon,Washington, Idaho, Montana, Wisconsin, Ohio, and NewYork.We are concerned herein solely with the Company's Tillamook,Oregon, plant.The Tillamook plant is engaged in the processing andmanufacture of whey powder, milk sugar, ribolac and other milk by-products from fluid whey. The principal raw material used at thisplant is fluid whey.During the past year the Company purchasedfluid whey for use at the Tillamook plant valued in excess of $200,000,all of which was purchased from points within the State of Oregon.Sales of the Tillamook plant during this period exceeded $200,000in value, approximately 80 percent of which was made to purchaserslocated outside the State of Oregon.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDIndustrial Local Union No. 1361, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, affiliated with the American Federationof Labor, is a labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of certain employees, engagedat its Tillamook plant until it has been certified as such by the Board.A statement of a Board agent, introduced into evidence at thehearing, and a statement of the Trial Examiner made at the hearing,indicate that the CIO and the AFL each represents a substantial num-ber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe CIO seeks a unit comprised of all production and maintenanceemployees at the Company's Tillamook plant, excluding office and3The Field Examiner reported that the CIO submitted 11 designations containing thenames of persons appearing upon the Company's pay roll of August 13, 1945. This pay rollindicated that the appropriate unit contained 11 employees.The Trial Examiner reported that the AFL submitted 7 designations,of which 6 con-tained the names of persons appearing upon the Company's pay roll of July 28,1945.Thiapay roll indicated that the appropriate unit as of that date contained 13 employees. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory employees.The AFL contends that the appropriate unitshould include not only such employees engaged at the Tillamookplant, but also those engaged at the Company's Portland and Coquille,Oregon, plants.The Company takes no position as to the appropriateunit or units.The record indicates that the Company and the AFL have beenengaged in contractual relations since 1937, pursuant to a series ofcollective bargaining agreements.The last of these, dated June 1,1944, is a 1-year agreement which was automatically renewed in 1945and, apparently, again in 1946, inasmuch as no notice to the contraryappears to have been given by either party to the other pursuant toits terms.Although this contract is not asserted herein as a bar toa current determination of representatives, the AFL urges that it beconsidered as clearly evidencing a collective bargaining relationshipbetween the Company and itself covering in a single unit all em-ployees of the Company engaged in the Oregon plants.We do not agree. The recognition clause in the 1944 agreementdoes not expressly designate what employees it purports to coverbut merely recites that "This agreement is executed by the [AFL]for and in behalf of itself and its constituent local unions and shallbe binding upon them, and is executed by the employer as a groupor association of employers and shall be binding upon them and allof their employees coming under the jurisdiction of the local union."The record unmistakably indicates, moreover, that the terms of theagreement were applied only to the Company's employees engagedat its Portland plant, and that none of the contracts between the Com-pany and the AFL have ever been applied by the parties to the em-ployees of the Tillamook plant.Under these circumstances we findno merit in the AFL's contention that its collective bargaining withthe Company has been conducted on the basis of a three-plant unit.Geographically, the Tillamook plant is located 77 miles from thePortland plant and approximately 198 miles from the Coquille plant.Furthermore, no evidence was introduced indicating any substantialinterchange of employees among the three plants.'Consequently, in view of the lack of a persuasive collective bargain-ing history upon a multiple plant basis, the segregation of the Tilla-mook plant from the others, and the absence of evidence showing sub-stantial interchange of employees among the three plants, we areof the opinion that the employees of the Tillamook plant may prop-erly comprise a separate appropriate collective bargaining unit.We find that all production and maintenance employees of theCompany's Tillamook plant, excluding all office employees, and allsupervisory employees with authority to hire, promote. discharge,discipline, or otherwise effect changes in the status of employees, or WESTERN CONDENSING COMPANY223effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Western Con-densing Company, Tillamook, Oregon, an election by secret ballotshall be conducted as early as possible, but not later than sixty (60)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Nineteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation ortemporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by Indus-trial Local Union No. 1361, CIO, or by International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, affili-ated with the A. F. of L., for the purposes of collective bargaining,or by neither.